Case 2:21-cv-04800-CCC-ESK Document 13 Filed 03/26/21 Page 1 of 2 PageID: 488




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



   RAJPATH USA LLC, et al.,                     Case No. 21–cv–04800–CCC–ESK

             Plaintiffs,

        v.                                      ORDER GRANTING ADMISSION
                                                 OF COUNSEL PRO HAC VICE
   UNITED STATES CITIZENSHIP
   AND IMMIGRATION SERVICES,

             Defendant.


  KIEL, U.S.M.J.

        THIS MATTER having come before the Court on the application of Rithvick
  Bhagwati, Esq. (Movant), counsel for plaintiffs, for the pro hac vice admission of
  Michael E. Piston, Esq. pursuant to Local Civil Rule 101.1 of the Local Rules of
  the United States District Court for the District of New Jersey (ECF Nos. 11, 12);
  and the Court having considered the submissions in support of the application,
  which reflect that Michael E. Piston, Esq. satisfies the requirements set forth in
  Local Civil Rule 101.1(c); and the Court being advised that “Defendant through
  its counsel … has no objection [to the pro hac vice admission]” (ECF No. 12 p. 3);
  and for good cause shown,

             IT IS on this 26th day of March 2021 ORDERED that:

      1.  The application for pro hac vice admission of Michael E. Piston, Esq.
  (ECF Nos. 11, 12) is granted.

       2.    Michael E. Piston, Esq. (Counsel Pro Hac Vice) is permitted to appear
  pro hac vice in the above-captioned matter pursuant to Local Civil Rule 101.1(c).

       3.    Counsel Pro Hac Vice shall comply with Local Civil Rule 101.1(c) and
  abide by all Rules of this Court, including all disciplinary rules, and shall notify
  the Court immediately of any matter affecting said attorney’s standing at the bar
  of any court in any jurisdiction.


                                           1
Case 2:21-cv-04800-CCC-ESK Document 13 Filed 03/26/21 Page 2 of 2 PageID: 489




       4.    Counsel Pro Hac Vice is deemed to consent to the appointment of the
  Clerk of the Court as the agent upon whom service of process may be made for all
  actions that may arise from said attorney’s participation in this matter.

       5.    The Movant shall: (a) be counsel of record in this case in accordance
  with Local Civil Rule 101.1(c); (b) be served all papers in this action and such
  service shall be deemed sufficient service upon Counsel Pro Hac Vice; and (c) sign
  (or arrange for an attorney admitted to practice in the United States District
  Court for the District of New Jersey to sign) all pleadings, briefs, and other papers
  submitted to this Court.

       6.   The Movant shall appear at all proceedings unless expressly excused
  by the Court. The Movant shall be responsible for the conduct of the case and of
  Counsel Pro Hac Vice in this matter.

       7.    Counsel Pro Hac Vice shall make all required payments to the New
  Jersey Lawyers’ Fund for Client Protection in accordance with Local Civil Rule
  101.1(c)(2) and New Jersey Court Rule 1:28–2(a), and shall continue to make
  payment, or cause payment to be made, for each calendar year in which said
  attorney continues to represent any party named herein before this Court.

        8.   If not already having done so in connection with this action, Counsel
  Pro Hac Vice shall pay $150.00 to the Clerk of the United States District Court
  for the District of New Jersey for admission pro hac vice in accordance with Local
  Civil Rule 101.1(c)(3) within fourteen days of the entry of this Order.
  Counsel Pro Hac Vice may participate in this litigation once payment has been
  made.

        9.    Counsel Pro Hac Vice is deemed to have agreed to take no fee in any
  tort case in excess of New Jersey Court Rule 1:21–7 governing contingent fees.



                                             /s/ Edward S. Kiel
                                           EDWARD S. KIEL
                                           UNITED STATES MAGISTRATE JUDGE




                                           2
